


110 HRES 1489 RH: Waiving a requirement of clause 6(a) of

U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		House Calendar No. 271
		110th CONGRESS
		2d Session
		H. RES. 1489
		[Report No.
		  110–876]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			September 24
			 (legislative day, September 23), 2008
			Mr. Arcuri, from
			 the Committee on Rules,
			 reported the following resolution; which was referred to the House Calendar and
			 ordered to be printed 
		
		RESOLUTION
		Waiving a requirement of clause 6(a) of
		  rule XIII with respect to consideration of certain resolutions reported from
		  the Committee on Rules.
	
	
		That the requirement of clause 6(a)
			 of rule XIII for a two-thirds vote to consider a report from the Committee on
			 Rules on the same day it is presented to the House is waived with respect to
			 any resolution reported on the legislative day of September 24, 2008, providing
			 for consideration or disposition of a measure to provide incentives for energy
			 production and conservation, to extend certain expiring provisions, to provide
			 individual income tax relief, and for other purposes.
		
	
		September 24
		  (legislative day, September 23), 2008
		Referred to the House Calendar and ordered to be
		  printed
	
